Citation Nr: 1137347	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-37 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected an appeal.  In a May 2009 decision, the Board denied the Veteran's claims.  The Veteran appealed and in a September 2010 Order, the Court of Appeals for Veteran's Claims (Court) remanded the claims for action consistent with the Joint Motion for Remand.  The Board remanded the Veteran's claim in a January 2011 decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board unfortunately must once again remand the Veteran's claim.  The Board's January 2011 decision required that the Veteran be examined by a VA audiologist who had not previously examined him and required the VA examiner to review the record "explicitly including the Veteran's statements regarding exposure to excessive noise during service and the February 2006 statement of the Veteran's spouse."  The February 2011 VA examiner stated that a review of the records showed that the "only hearing related information in the claim file, besides the 0-22-2006 audiology report, was testimony from the Veteran's wife."  The examiner concluded that the record showed that the Veteran "reported minimal exposure to weapons fire, during basic training, at his 9-20-2002 evaluation."  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an examination, particularly when the remand requested specific review of the Veteran's statements, must be a thorough one and must include a review of the medical evidence of record.  In this case, the Veteran's contention hinges on his exposure to excessive noise during active duty service.  Because the Veteran's records were destroyed in a fire at the National Personnel Records Center in 1972 and are not available, the Veteran's statements are crucial to a determination of likely etiology of hearing loss and tinnitus.  

In a March 2006 statement, the Veteran explained that he had "8 weeks of infantry training with the M-1 rifle, then 8 weeks of artillery with 105 Howzer (sic) [howitzer] and carbine rifle."  He was sent to Germany and spent time in the motor pool when his unit was "at base," but when on maneuvers he was "in the wire section and laid "wire to each battery and sometimes they were in a firing mission and sometimes they were firing over us."  He also stated that while in Germany, he fired "many different weapons [such as] M-1, Carbine, .45 caliber grease gun, .45 cal. Pistol," to name a few.  Moreover, a VA psychiatrist reported in a November 2010 report that the Veteran stated he had experienced a traumatic event during service when an artillery round fell short and exploded within 200 meters of the Veteran.

It is the province of the Board to determine credibility of witnesses and evidence in the record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing Madden, recognized that the Board had inherent fact-finding ability. In addition, the Court has declared that in adjudicating a claim the Board has the responsibility to weigh and assess the evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board assesses the statements of lay witnesses by first determining whether the witness is competent to make the statement at issue.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and such evidence must be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Court found in Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996), that credible testimony is that which is plausible or capable of being believed. Caluza citing Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971) (citing Lester v. State, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 1953) ("A credible witness is one whose statements are within reason and believable . . . ."). 

In Caluza the Court remarked that the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character. See State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  In determining whether a document submitted by a veteran is credible, a VA adjudicator may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran.  See Caluza, 7 Vet. App. 498 (1995).  

Finally, a veteran's testimony may be affected by his being an interested party.  While VA cannot ignore a veteran's statements or testimony simply because he is an interested party, the Board may assess whether his personal interest affects his credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Put succinctly, the Board must assess, in the context of the record as a whole, whether a witness' statement tends to produce a belief that the thing stated is true.  With this guidance, the Board will assess the credibility of the statements in the record. 

For purposes of the remand, the Board finds that the Veteran's statements are plausible and credible.  The exposure to firearms over the period of his service and the types of firearms and artillery he states that was exposed to are consistent with the Veteran's DD 214 and the types of training provided during the time period the Veteran was on active duty.  The VA examiner's characterization of the Veteran's exposure to excessive noise as minimal is not consistent with the evidence of record and the examination thus does not meet the standard set by the Court in Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the Veteran had more than "minimal" exposure to excessive noise and will require a new opinion from a VA examiner who shall assume the Veteran's statements as credible.  The Board also finds that the Veteran's wife's statement recounted by the examiner is also credible.  Because the statements are crucial evidence to an opinion regarding etiology of the Veteran's hearing loss, the Board remands the claim for a review of the statements and an opinion which addresses them in the context of a determination of whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were incurred or aggravated during active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VBA shall ensure that all VA treatment records regarding the Veteran's bilateral hearing loss and tinnitus are associated with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran's VA claims folder to a VA audiologist who shall review the Veteran's VA claims folder.  The examiner shall provide an opinion whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were incurred in or aggravated during his active duty service.

The examiner shall assume for purposes of the requested opinion that the Veteran's March 2006 statement, the Veteran's wife's February 2006 statement and the Veteran's November 2010 statement reported by a VA psychologist are credible and plausible statements.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, such an examination shall be accomplished.

The examiner's written narrative opinion shall address the Veteran's statements and shall provide a complete medical rationale that supports the opinion rendered.  The examiner's report shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing, VBA shall readjudicate the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



